MEMORANDUM ***
Petitioner Arnold Robles timely appeals the denial of his petition for habeas corpus under 28 U.S.C. § 2254. We review de novo. Paulino v. Castro, 371 F.3d 1083, 1085 (9th Cir.2004).
*561There was no violation of the prosecutor’s duty under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), and hence no due process violation. Saunders’ alleged statement to McDonagh that he saw the murder was in no sense exculpatory because the statement does not say that someone other than Petitioner committed the crime. That omission is particularly noteworthy because Saunders knows Petitioner. Under the standards of 28 U.S.C. § 2256(d) we must affirm because the state court’s decision was neither contrary to, nor involved an unreasonable application of, clearly established Supreme Court precedent, nor did the state court unreasonably determine the facts.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.